Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-02017-RM

  CARRICK-HARVEST, LLC d/b/a VERITAS FINE CANNABIS,
  a Colorado limited liability company,

               Plaintiff,
  v.

  VERITAS FARMS, INC., a Nevada corporation;
  271 LAKE DAVIS HOLDINGS, LLC d/b/a VERITAS FARMS,
  a Delaware limited liability company,

               Defendants.



       MOTION TO DISMISS AMENDED COMPLAINT FOR FAILURE TO STATE A
            CLAIM UNDER FEDERAL RULE OF CIVIL PROCEDURE 12
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 2 of 25




                                                 TABLE OF CONTENTS

  I.     INTRODUCTION............................................................................................................. 1

  II.    BACKGROUND ............................................................................................................... 2

  III.   THE APPLICABLE LAW ............................................................................................... 4

  IV.    ARGUMENT ..................................................................................................................... 5

         A.        Plaintiff's Business And Products Are Illegal Under Federal
                   Law And Not Eligible For Trademark Protection Under the
                   Lanham Act. .......................................................................................................... 6

         B.        Plaintiff's Priority Claim Fails As A Matter of Law. ........................................ 7

         C.        Plaintiff Fails To State A Claim For Trademark Infringement
                   Under the Lanham Act (Count I). ....................................................................... 8

                   1.         Plaintiff Alleges Facts That Demonstrate No Common Law
                              Trademarks Exist. ....................................................................................... 8

                   2.         Plaintiff Has Not Sufficiently Pled That The Defendant Has Used
                              An Identical or Similar Mark In Commerce. ............................................ 13

                   3.         Plaintiff Has Not Sufficiently Pled That Defendant's Use Is Likely
                              To Confuse Consumers. ............................................................................ 14

         D.        Plaintiff Has Failed To State A Claim for Violation Of The
                   Anti-Cybersquatting Consumer Protection Act Under 15
                   U.S.C. § 1125(d) (Count III). .............................................................................. 18

         E.        Plaintiffs Are Not Entitled To A Declaratory Judgment
                   Because There Is No Justiciable Dispute Between The Parties
                   (Count V). ............................................................................................................ 19

         F.        Plaintiff Has Failed To State Claims For False Designation of
                   Origin and Unfair Competition, and Common Law Unfair
                   Competition (Counts II and IV). ....................................................................... 19

  V.     CONCLUSION ............................................................................................................... 20




                                                                    i
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 3 of 25




                                                          TABLE OF AUTHORITIES

  Cases

  1-800 Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229 (10th Cir. 2013).................................. 5, 14

  Aviva USA Corp. v. Vazirani, 902 F.Supp.2d 1246 (D. Ariz. 2012). ........................................... 11

  Bay State Savings Bank v. Baystate Financial Svcs., 484 F.Supp.2d 205 (D. Mass. 2007). ........ 12

  Cleary Bldg. Corp. v. Dame, 674 F.Supp.2d 1257 (D. Colo. 2009). .................................. 5, 18, 20

  Dalkita, Inc. v. Distilling Craft, LLC, 356 F.Supp.3d 1125 (D. Colo. 2018). .............................. 10

  Davis v. Avvo Inc., 345 F.Supp.3d 534 (S.D.N.Y. 2018). ...................................................... 11, 17

  Frost v. ADT, LLC, 947 F.3d 1261 (10th Cir. 2020). ..................................................................... 4

  Grossman v. Novell, Inc., 120 F.3d 1112 (10th Cir. 1997)............................................................. 4

  In re Congoleum Corp., 222 USPQ 452, 1984 WL 63046 (TTAB May 29, 1984). ...................... 9

  In re Florists' Transworld Delivery, Inc., 119 USPQ2d 1056, 2016 WL 3997062 (TTAB May
       11, 2016). ................................................................................................................................. 9

  In re Moore Bus. Forms Inc., 24 USPQ2d 1638, 1992 WL 336795 (TTAB Sept. 11, 1992). ....... 9

  Kiva Health Brands LLC v. Kiva Brands Inc., Case No. 19-cv-03459, 2020 WL 759409 (N.D.
      Cal. Feb. 14, 2020). ................................................................................................................. 7

  Moses-El v. Denver, 376 F.Supp.3d 1160 (D. Colo. 2019). ............................................... 4, 14, 15

  Radiance Foundation, Inc. v. NAACP, 786 F.3d 316 (4th Cir. 2015). ......................................... 11

  Specht v. Google, Inc., 758 F.Supp.2d 570 (N.D. Ill. 2010). ........................................................ 10

  Statutes

  15 U.S.C. § 1125(a). ..................................................................................................................... 10

  28 U.S.C. § 2201. .......................................................................................................................... 19

  Other Authorities

  MCCARTHY ON TRADEMARKS AND UNFAIR COMPETITION ....................................................... 6, 18



                                                                           ii
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 4 of 25




  RESTATEMENT (THIRD) OF UNFAIR COMPETITION, § 21................................................................ 12

  TRADEMARK MANUAL OF EXAMINING PROCEDURE .................................................................. 9, 12

  UNITED STATES PATENT AND TRADEMARK OFFICE, EXAMINATION GUIDE 1-19 (May 2, 2019) .... 8

  Rules

  Fed. R. Civ. P. 12(b)(6)......................................................................................................... 1, 5, 20




                                                                      iii
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 5 of 25




  I.     INTRODUCTION

         This is an intellectual property dispute based on Plaintiff's Carrick-Harvest, LLC d/b/a

  Veritas Fine Cannabis's (hereinafter "Plaintiff") alleged rights in two unregistered common law

  trademarks. Plaintiff has attempted to bring claims against Veritas Farms, Inc. and 271 Lake

  Davis Holdings d/b/a Veritas Farms (together "Defendants") for trademark infringement under

  the Lanham Act (Count I), false designation of origin and unfair competition under the Lanham

  Act (Count II), violation of the Anti-Cybersquatting Consumer Protection Act (Count III),

  common law unfair competition (Count IV), and a declaratory judgement of superior trademark

  rights (Count V). Dkt. No. 25, First Amended Complaint at ¶¶ 36-66 (hereinafter "Amended

  Complaint"). Plaintiff filed its initial Complaint on July 10, 2020. Dkt. No. 1. Defendants filed

  a Rule 12(b)(6) motion to dismiss the initial Complaint for failure to state a claim on August 24,

  2020. Dkt. No. 14.

         Instead of responding to the substantive arguments in Defendants' motion, Plaintiff

  served its Amended Complaint on October 1, 2020.            Dkt. No. 25.     Plaintiff's Amended

  Complaint, however, does not plead facts for several elements of the claims alleged by Plaintiff.

  In addition, Plaintiff's Amended Complaint pleads Plaintiffs out of court by including facts

  showing that the Plaintiff does not possess the claimed common law trademarks. Accordingly,

  under Fed. R. Civ. P. 12(b)(6), Plaintiff's Amended Complaint should be dismissed in its entirety

  for failure to state a claim upon which relief can be granted. Additionally, the Court should

  dismiss Plaintiff's Amended Complaint with prejudice because it is clear from Plaintiff's failure

  to state a claim in its Amended Complaint that any additional amendments would be futile.




                                                  1
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 6 of 25




  II.      BACKGROUND

           Plaintiff is a recreational cannabis wholesaler with a principle place of business in

  Denver, Colorado that sells marijuana and marijuana-related products through dispensaries

  located in the State of Colorado.1 Defendants understand that Plaintiff's marijuana products are

  controlled substances under the Title 21 United States Code Controlled Substances Act. As

  such, Plaintiff's products are not sold or offered for sale outside the State of Colorado, are not

  used in interstate commerce, and are not available for sale on Plaintiff's websites

  <veritascannabis.com>. The only products available for sale through Plaintiff's website are hats,

  t-shirts, sweatshirts, lighters, ash trays, stickers and other similar items. Amended Complaint at

  ¶ 9.

           Defendants are related companies with principle places of business in Ft. Lauderdale,

  Florida doing business across the United States selling cannabidiol ("CBD") products in major

  retailers like CVS pharmacy and Kroger. Defendants' products are in accord with the 2018 Farm

  Bill and are legal throughout the United States. Defendants' products have been featured in a

  variety of well-known publications such as The New York Times, Consumer Reports, GQ, and

  Forbes.     Defendants'     products     are   available    for    sale   through     its   website,   e.g.

  <theveritaswellness.com>. Defendants sell CBD-related products and hand sanitizer, but do not

  sell hats, t-shirts, sweatshirts, lighters, ashtrays, stickers, or similar items. 2

           According to the Complaint, Plaintiff claims to own two unregistered common law

  trademarks, the scope of which cover the entire United States. Plaintiff makes this claim even


  1
      See www.veritascannabis.com.
  2
      See www.thevertiaswellness.com.


                                                        2
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 7 of 25




  though Plaintiff only conducts business in the State of Colorado. Plaintiff alleges its common

  law trademarks are the "V Design Mark" and the "VERITAS" mark "for providing information

  about cannabis and cannabis products." Amended Complaint at ¶¶ 9-11. Plaintiff claims

  Defendants' activities, both inside and outside of Colorado, infringe Plaintiff's rights in these two

  unregistered common law trademarks.

         On October 6, 2020, Plaintiff made amendments to its initial Complaint. 3              These

  amendments include an allegation that the sale of products by Plaintiff are separate and

  independent from the alleged informational services provided by Plaintiff (¶ 9); two paragraphs

  alleging without specificity that the parties' alleged marks and products offered are similar (¶¶

  22-23); an allegation without specificity that a customer perception exists that Plaintiff will offer

  goods and services currently offered by Defendants in the future (¶¶ 32, 38); and an allegation

  without support or specificity that Defendants registered the alleged Infringing Domains in bad

  faith to cause initial interest confusion (¶ 52).4 See Dkt. No. 27-1. As will be discussed more

  fully below, Plaintiff's Amended Complaint did not fully address Defendants' Motion to Dismiss

  for Failure to State a Claim Under Federal Rule of Civil Procedure 12 and Plaintiff's Amended

  Complaint fails to state a claim upon which relief may be granted.




  3
    Plaintiff amended paragraph 12 of its initial Complaint regarding Statements of Use filed by
  Plaintiff at the USPTO. These changes are not substantive, however, because Plaintiff's claims
  in the instant matter are based on an alleged federal common law trademark. Dkt. No. 27-1 at ¶
  12.
  4
    Plaintiff also amended the initial Complaint to allege its purported common law trademark
  rights arose on or around September 2016. Dkt. No. 27-1 at ¶¶ 51-52. However, as discussed in
  Section IV.B, Plaintiff cannot have trademark rights in its alleged trademarks prior to December
  18, 2018.


                                                    3
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 8 of 25




  III.   THE APPLICABLE LAW

         Failure to state a claim upon which relief may be granted occurs where the complaint

  "fails to state a claim for relief that is 'plausible on its face.'" Moses-El v. Denver, 376 F.Supp.3d

  1160, 1170 (D. Colo. 2019) (citations omitted). When considering a motion pursuant to Fed. R.

  Civ. P. 12(b)(6), "the Court must accept all well-pleaded allegations in the [] Complaint as true

  and view those allegations in the light most favorable to the non-moving party." Id. Although

  the court must take all factual allegations as true, it "discards those averments in the Complaint

  that are merely legal conclusions or 'threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements.'" Id.

         In addition, Rule 12(b)(6) dismissal is appropriate if the Complaint includes facts that

  defeat Plaintiff's claims. Where the Complaint "admit[s] all the elements of [an] affirmative

  defense," and "'there is no disputed issue of fact raised by an affirmative defense, or the facts are

  completely disclosed on the face of the pleadings, and realistically nothing further can be

  developed by pretrial discovery or a trial on the issue raised by the defense' it is appropriate and

  expedient to dispose of a claim by a motion to dismiss under Rule 12(b)." Frost v. ADT, LLC,

  947 F.3d 1261, 1267 (10th Cir. 2020) (affirming dismissal of complaint under Rule 12(b)(6)

  based on contractual provision where complaint alleged facts that defeated claim based on the

  contractual provision). Where amendment of a complaint would be futile, it is appropriate for a

  court to dismiss the complaint with prejudice. Grossman v. Novell, Inc., 120 F.3d 1112, 1126

  (10th Cir. 1997).




                                                    4
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 9 of 25




  IV.    ARGUMENT

         Plaintiff had the opportunity to attempt to correct the pleading deficiencies in its initial

  Complaint but failed to do so. The Amended Complaint fails to state a claim upon which relief

  may be granted as to all Counts. Thus, the Court should dismiss the entire Amended Complaint

  under Fed. R. Civ. P. 12(b)(6) with prejudice. Taking all of the factual allegations as true, the

  Amended Complaint fails to properly plead facts sufficient to state a cause of action for each of

  the Counts. Additionally, in some instances the Amended Complaint pleads facts that, if taken

  as true, plead the Plaintiff out of court by demonstrating that the Plaintiff has no common law

  trademark rights in either of its alleged trademarks. Because the Amended Complaint fails to

  state a claim upon which relief may be granted for all Counts, the Court should dismiss the entire

  Complaint under Fed. R. Civ. P. 12(b)(6) with prejudice.

         In order to state a claim under the Lanham Act for trademark infringement, the Plaintiff

  must allege "(1) that the plaintiff has a protectable interest in the mark; (2) that the defendant has

  used 'an identical or similar mark' in commerce; and (3) that the defendant's use is likely to

  confuse consumers." 1-800 Contacts, Inc. v. Lens.com, Inc., 722 F.3d 1229, 1238 (10th Cir.

  2013) (citations omitted).     Similar allegations must be made to state a claim for unfair

  competition under the Lanham Act and state law unfair competition. Cleary Bldg. Corp. v.

  Dame, 674 F.Supp.2d 1257, 1269-70 (D. Colo. 2009). In order to properly state a claim for

  Cybersquatting under 15 U.S.C. § 1125(d), the plaintiff must allege, inter alia, the mark acquired

  distinctiveness prior to registration of the domain name, a protectable interest in the alleged

  mark, and bad faith intent to profit from the mark. Id. at 1263.




                                                    5
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 10 of 25




          A.      Plaintiff's Business And Products Are Illegal Under Federal Law And Not
                  Eligible For Trademark Protection Under the Lanham Act.

          Even assuming Plaintiff is entitled to the full scope of the common law trademarks it

   claims (it is not), the alleged trademarks are narrow in scope and do not cover the Defendants'

   products or business. As a matter of law, the scope of Plaintiff's alleged trademarks do not

   include Plaintiff's business or products. The Amended Complaint fails to state a claim for relief

   because all of the Defendants' alleged infringing activities are outside the scope of the Plaintiff's

   common law trademarks.

          As discussed above, Defendants understand that Plaintiff's marijuana products are

   controlled substances under the Title 21 United States Code Controlled Substances Act. As

   such, Plaintiff's business and products are illegal under Federal Law and cannot obtain

   Trademark protection under the Lanham Act.

          The Patent and Trademark Office (PTO) views the Lanham Act requirement of
          “use in commerce” as reading “lawful use in commerce.” A sale in interstate
          commerce in contravention of an Act of Congress is therefore not a lawful use in
          commerce and furnishes no basis for federal registration of a trademark on such a
          product

   3 MCCARTHY ON TRADEMARKS AND UNFAIR COMPETITION § 19:123 (5th ed.).

          Plaintiff attempts to sidestep its inability to obtain Federal trademark rights in its business

   and products by claiming to own common law Federal trademark rights in the "V Design Mark"

   and "VERITAS" marks for providing information about cannabis. However, even assuming

   Plaintiff is entitled to the full scope of the common law trademarks it claims (it is not), the

   alleged trademarks are narrow in scope and not relevant to either Defendant's name or product

   lines. Plaintiffs would not, on the basis of the common law trademark claim made in the

   Amended Complaint, be entitled to an injunction or damages for use of the alleged common law


                                                     6
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 11 of 25




   trademark on Defendants' products because the alleged trademark does not cover the

   Defendant's products. In other words, even if Plaintiff's common law trademark exists (it does

   not), Defendants' activities cannot infringe it because it only covers "informational services," a

   service Defendants do not, and are not even properly alleged to, provide. Indeed, it is unclear

   what Plaintiff hopes to accomplish with this trademark infringement action, as it cannot prevent

   Defendants from selling their products or conducting business using the allegedly infringing

   marks.5

          There are no allegations or facts in the Amended Complaint that allege any wrongful

   conduct that is not in connected with Defendants' products. As such, Plaintiff has not identified

   any conduct by Defendant that could possibly infringe the alleged common law trademarks.

   Plaintiff's Amended Complaint fails to state a claim for relief and should be dismissed.

          B.      Plaintiff's Priority Claim Fails As A Matter of Law.

          In its Amended Complaint, Plaintiff claims that it has been using the alleged trademarks

   in commerce "since at least September 2016." However, even if true, plaintiff's alleged common

   law trademark rights cannot extend back to September 2016. Prior to the 2018 Farm Bill, which

   was signed into law on December 18, 2018, the USPTO refused registration of any application

   that identified goods or services encompassing CBD or other extracts of marijuana because such

   goods and services were unlawful under federal law. See, UNITED STATES PATENT                    AND

   5
     Because Plaintiff's first use of the alleged common law trademark on cannabis-related products
   was use on federally illegal marijuana products, Plaintiff is not entitled to priority with respect to
   the alleged common law trademarks. Kiva Health Brands LLC v. Kiva Brands Inc., Case No.
   19-cv-03459, 2020 WL 759409 at *9 (N.D. Cal. Feb. 14, 2020) ("it is not the law that a federally
   illegal use—even if legal under state law—could support a prior use defense to a federal
   trademark"). Thus, even assuming all of the allegations in the Amended Complaint are true,
   Defendants are the senior user with respect to using the alleged mark on cannabis-related
   products, because Defendants' products are not federally illegal.


                                                     7
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 12 of 25




   TRADEMARK OFFICE, EXAMINATION GUIDE 1-19 1-2 (May 2, 2019).6              If Plaintiff would have

   applied for federal trademark registration of its alleged trademarks in "providing information

   about cannabis" prior to December 18, 2018, Plaintiff's application would have been rejected.

   As a matter of law, Plaintiff cannot have trademark rights in its alleged trademarks prior to

   December 18, 2018.

            C.     Plaintiff Fails To State A Claim For Trademark Infringement Under the
                   Lanham Act (Count I).

            Despite providing an Amended Complaint, Plaintiff has failed to state a claim under the

   Lanham Act for trademark infringement because Plaintiff has pled itself out of court. Plaintiff

   continues to allege facts that, if taken as true, demonstrate that no common law trademarks exist.

   Applying Plaintiff's own allegations, the claimed common law trademark for "providing

   information about cannabis and cannabis products" is not eligible for trademark protection.

   Specifically, Plaintiff's own allegations demonstrate that the alleged trademark use is incidental

   to the sale of Plaintiff's goods, not used in interstate commerce, and used on a website that is

   mere advertising material.     Plaintiff also continues to fail to sufficiently plead that the

   Defendants have used an identical or similar mark in commerce and that Defendant's use is likely

   to confuse consumers.

                   1.      Plaintiff Alleges Facts That Demonstrate No Common Law
                           Trademarks Exist.

            Plaintiff claims to own common law Federal trademark rights in the "V Design Mark"

   and "VERITAS" marks for providing information about cannabis. Amended Complaint at ¶ 37.

   The basis of Plaintiff's claim is its assertion that it has been "providing information about


   6
       Available at https://www.uspto.gov/sites/default/files/documents/Exam%20Guide%201-19.pdf.


                                                   8
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 13 of 25




   cannabis and cannabis products" through its website at <veritascannabis.com> since at least

   2016. Id. at ¶ 9.

                             a)       The Provision of Information About Cannabis And Cannabis
                                      Products Through Plaintiff's Website Is Not A Service That Is
                                      Protectable As A Federal Common Law Trademark.

           It is well-settled law that, "[p]roviding general information or instructions as to the

   purpose and uses of applicant’s goods is merely incidental to the sale of goods, not a separate

   informational service," and thus not eligible for trademark protection. T RADEMARK MANUAL OF

   EXAMINING PROCEDURE, October 2018 § 1301.01(b)(v). See e.g., In re Florists' Transworld

   Delivery, Inc., 119 USPQ2d 1056, 2016 WL 3997062 at **5-6 (TTAB May 11, 2016) (providing

   general information or instructions as to the purpose and uses of applicant's goods is merely

   incidental to the sale of goods, not a separate informational service); In re Congoleum Corp., 222

   USPQ 452, 1984 WL 63046 at **3-4 (TTAB May 29, 1984) (holding that to be a registrable

   service, the activity must operate in a way that confers a benefit unrelated to the sale of the goods

   and the benefit must be one that is not normally expected of a manufacturer in that field); In re

   Moore Bus. Forms Inc., 24 USPQ2d 1638, 1992 WL 336795 at *2 (TTAB Sept. 11, 1992) (paper

   manufacturer that rates the recycled content and recyclability of its own products is merely

   providing information about its goods, not rendering a separate service to others).

           Here, in the Amended Complaint, Plaintiff alleges nothing more than the provision of

   information about cannabis and cannabis products on its website, including a blog. Amended

   Complaint at ¶ 9. The website <veritascannabis.com> provides general information about

   Plaintiff's   products,        their   purpose,   use,   and   selection.   The       alleged   blog,

   <veritascannabis.com/weed-words> provides general information about Plaintiff's products. See



                                                       9
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 14 of 25




   e.g., https://www.veritascannabis.com/post/choosing-your-own-adventure ("the latest insights on

   the [Veritas Fine Cannabis] brand"), https://www.veritascannabis.com/post/the-standard-is-

   excellence ("So Why Choose Veritas?"), and https://www.veritascannabis.com/post/terp-talk-

   terpenes-101 ("[Veritas Fine Cannabis] will be sharing an inside look at what we do here at

   Veritas Fine Cannabis").7

            Plaintiff's provision of information is "incidental" to the sale of Plaintiff's products and

   therefore not eligible for trademark protection. Notably, none of the changes Plaintiff made in

   its Amended Complaint address this most basic requirement to show it has a protectable interest

   in a common law trademark.

                           b)      Plaintiff's Provision Of Information About Cannabis And Cannabis
                                   Products Is Not A Use In Commerce.

            The Lanham Act requires that a mark be used "on or in connection with any goods or

   services" and be used in commerce. 15 U.S.C. § 1125(a). Here, Plaintiff's only alleged use,

   providing      information   about    cannabis    and    cannabis    products    on   the    website

   <veritascannabis.com> is not in connection with services in commerce. Amended Complaint at

   ¶ 9.

            Courts have repeatedly found that mere provision of information on a website is not a use

   of the mark on goods or services in commerce. Dalkita, Inc. v. Distilling Craft, LLC, 356

   F.Supp.3d 1125, 1139 (D. Colo. 2018) quoting Specht v. Google, Inc., 758 F.Supp.2d 570, 593

   (N.D. Ill. 2010) ("Allowing a mark owner to preserve trademark rights by posting the mark on a

   functional yet almost purposeless website, at such nominal expense, is the type of token and

   residual use of a mark that the Lanham Act does not consider a bona fide use in commerce.");
   7
       All accessed on Oct. 14, 2020.


                                                     10
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 15 of 25




   Aviva USA Corp. v. Vazirani, 902 F.Supp.2d 1246, 1259 (D. Ariz. 2012) (finding Defendant's

   maintenance of a website was not commercial use where it did not offer goods or services for

   sale on the website, contain links to other sites that offered goods or services for sale, and

   Defendants never attempted to sell the website or domain name); Davis v. Avvo Inc., 345

   F.Supp.3d 534, 540 (S.D.N.Y. 2018) (provision of online informational directory of attorneys

   was not commercial).

          The Amended Complaint does not allege, and Defendants have found no evidence

   supporting an allegation that, the information provided by Plaintiff are provided in return for a

   fee or other consideration from the user. See Amended Complaint at ¶ 9. Indeed, there is no

   assertion that Plaintiff makes any money or derives any commercial goodwill from the mere

   provision of informational services on its website. Radiance Foundation, Inc. v. NAACP, 786

   F.3d 316, 326 (4th Cir. 2015) (The mere provision of "informational services" without any

   commercial or transactional component is not use of an alleged mark on a good or service in

   commerce). Where, as here, an alleged mark is used to only provide "informational services"

   without a commercial component, the alleged mark is not protectable under the Lanham Act.

          Additionally, Plaintiff is not entitled to use the "natural zone of expansion" doctrine to

   allege a protectable interest in the alleged trademark. The Complaint, by its plain terms, alleges

   that the CBD products sold by Defendants are federally illegal and therefore not eligible to fulfill

   the use requirement of the Lanham Act. Amended Complaint at ¶ 29. Thus, Plaintiffs may also

   not rely upon an intended expansion into the sale of CBD products in their Complaint to support

   a claim of trademark infringement—a legally prohibited expansion (which is what the Amended

   Complaint alleges here) negates the application of the natural zone of expansion doctrine. Bay



                                                    11
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 16 of 25




   State Savings Bank v. Baystate Financial Svcs., 484 F.Supp.2d 205, 217 (D. Mass. 2007)

   (finding natural expansion doctrine did not apply because plaintiff was legally prohibited from

   entering claimed zone of expansion). Moreover, Plaintiff has failed to allege any basis for a

   consumer to believe that a Colorado-based marijuana dispensary would expand its offerings

   nationwide into CBD-related products or allegedly legal smokeable hemp, a requirement for the

   natural zone of expansion doctrine. RESTATEMENT (THIRD)        OF   UNFAIR COMPETITION, § 21(e)

   ("when the goods, services, or business of the actor differ in kind from those of the other, the

   likelihood that the actor's prospective purchasers would expect a person in the position of the

   other to expand its marketing or sponsorship into the product, service, or business market of the

   actor.") Plaintiff's sale of cannabis products is limited by law to the state of Colorado—there is

   no basis for any consumers to think they would expand their geographic reach or product lines

   any further.

                         c)      Plaintiff's Webpage Is Advertising And Cannot Establish Common
                                 Law Trademark Rights.

          For a webpage to serve as an acceptable use in commerce, there must be a method of

   ordering goods from the website.

          [A] web page that merely provides information about the goods, but does not
          provide a means of ordering them, is viewed as promotional material, which is not
          acceptable to show trademark use on goods. … Merely providing a link to the
          websites of online distributors is not sufficient. There must be a means of
          ordering the goods directly from the applicant’s web page, such as a telephone
          number for placing orders or an online ordering process.

   Trademark Manual of Examining Procedure, October 2018 § 904.03(i) (citations omitted). Here,

   the Amended Complaint says nothing about selling cannabis, cannabis products, or information

   about cannabis and cannabis products on the alleged website <veritascannabis.com>. A review



                                                   12
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 17 of 25




   of that website confirms that there is no means to order cannabis or cannabis products directly

   from the website, and no means to order "information about cannabis and cannabis products"

   from the website. The website <veritascannabis.com> is thus promotional material, which is not

   acceptable to show trademark use.

          In the Amended Complaint, the Plaintiff states that it sells "hats, t-shirts, sweatshirts,

   lighters, ash trays, stickers, and other similar items" on its website. Amended Complaint at ¶ 9.

   However, the Plaintiff does not, and cannot, explain how the provision of informational services

   regarding cannabis relates to the sale of items such as t-shirts, lighters, etc. Additionally, the

   Complaint does not, and cannot, allege that Defendants infringe Plaintiff's alleged mark by

   selling t-shirts, lighters, etc. because Defendants do not sell those items. Amended Complaint at

   ¶ 16. The only good or service that the Complaint alleges is relevant to this lawsuit is the

   provision of "information services"—a service that is not used in commerce as required by the

   Lanham Act. Thus, because all of the counts require Plaintiff to have a valid and enforceable

   interest in the alleged mark but the Amended Complaint does not properly make such an

   allegation, the Amended Complaint fails to state a claim and the Court should dismiss the

   Amended Complaint with prejudice as to all of the counts.

                  2.     Plaintiff Has Not Sufficiently Pled That The Defendant Has Used An
                         Identical or Similar Mark In Commerce.

          Plaintiff claims to own two common law trademarks, namely the "V Design Mark" and

   "VERITAS" mark for providing informational services about cannabis and cannabis products.

   Amended Complaint at ¶¶ 9-11. Plaintiff identifies three domain names as "Infringing Domains"

   in the Amended Complaint but fails to allege any facts as to how those alleged "Infringing

   Domains" provide informational services about cannabis and cannabis products.           Amended


                                                   13
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 18 of 25




   Complaint at ¶ 19. The Amended Complaint also identifies alleged "Infringing Marks." Id. at ¶

   20.   However, the Amended Complaint fails to allege any facts as to how those alleged

   "Infringing Marks" are used to provide informational services about cannabis and cannabis

   products. Id.

          In the Amended Complaint, Plaintiff added bald, unsupported allegations that the

   Plaintiff's alleged common law trademarks and Defendant's alleged trademarks are similar in

   appearance and are used on similar products, i.e. cannabis products and provision of information

   about cannabis. Amended Complaint at ¶¶ 22-23. However, because the Complaint alleges that

   cannabis products are federally illegal, any alleged use of the alleged trademarks on cannabis

   products is nothing more than a red herring. Additionally, because, as described above, neither

   party actually uses the alleged trademarks to provide information about cannabis in commerce as

   required by the Lanham Act, the Amended Complaint fails.

                   3.     Plaintiff Has Not Sufficiently Pled That Defendant's Use Is Likely To
                          Confuse Consumers.

          The 10th Circuit has provided a list of non-exhaustive factors for determining whether a

   likelihood of confusion exists: (1) similarity of the marks, (2) intent of the alleged infringer, (3)

   evidence of actual confusion, (4) similarity of the competing parties' services and manner of

   marketing, (5) degree of customer care, and (6) strength of the marks. 1-800 Contacts, 722 F.3d

   at 1239. Plaintiff has failed to properly allege any of the factors discussed above exist here,

   instead ignoring the factors or relying on conclusory statements the Court need not accept as

   true. Moses-El, 376 F.Supp.3d at 1170 (the courts "discard[] those averments in the Complaint

   that are merely legal conclusions or 'threadbare recitals of the elements of a cause of action,

   supported by mere conclusory statements'" when considering a Rule 12(b)(6) motion). Thus, the


                                                    14
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 19 of 25




   Court should dismiss Count I for the additional reason that the Amended Complaint fails to

   properly plead likelihood of confusion.

           First, as discussed above, taking all allegations in the Amended Complaint as true,

   Plaintiff has failed to properly plead it has a protectable interest in the alleged trademark. Thus,

   the Amended Complaint fails to sufficiently plead the first factor, "similarity of the marks."

          Next, the Amended Complaint is utterly devoid of any facts alleging that Defendants

   chose to use Plaintiff's alleged mark to create confusion in consumer's minds regarding the

   source of Defendants' "information services" as required by the second factor, "intent of the

   alleged infringer." Indeed, Defendants would have no reason to do so, given that Defendants are

   a larger and more well-known company that operates nationally while Plaintiff is restricted to

   selling its marijuana products only in the state of Colorado. Instead of providing a factual basis

   for its assertions, the Amended Complaint simply recites that Defendants chose the Infringing

   Marks to create customer confusion, despite no evidence that Defendants even knew about

   Plaintiff's alleged use of its alleged common law marks. Amended Complaint at ¶ 27. Although

   the Court must accept factual allegations as true, it need not accept the bald recitations of legal

   conclusions here. Moses-El, 376 F.Supp.3d at 1170. Thus, the Amended Complaint fails to

   allege factor two.

          With respect to the third factor, "evidence of actual confusion," the Amended Complaint

   provides nothing more than an unsupported assertion that "consumers on social media websites

   and other information service channels have mistakenly tagged Plaintiff as Defendants . . . ."

   Amended Complaint at ¶ 25. This allegation is notable in its lack of specificity and fails to




                                                    15
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 20 of 25




   allege actual confusion by actual customers of Plaintiff's alleged informational services. 8 At

   best, it says that some people who may or may not have gone to either party's website and who

   may or may not be aware of these websites used a social media hashtag improperly. The

   Amended Complaint does not allege that these people are customers of informational services

   (indeed, it cannot because the parties do not sell informational services). Thus, even taking the

   allegation as true, the Complaint does not properly allege actual confusion.

          With respect to the fourth factor, "similarity of the competing parties' services and

   manner of marketing," the Amended Complaint also fails to properly plead that it serves the

   same customers as Defendants in the same markets. In fact, it fails to define its "customers" and

   "markets" for informational services regarding cannabis at all, let alone whether those customers

   and markets are similar. It it's Amended Complaint, Plaintiff recites that the parties offer goods

   and services in the same channels of trade including CBD and other cannabis products, but fails

   to explain how the parties operate in the same markets with the same customers in the market for

   information services, the allegedly relevant "service." Amended Complaint at ¶ 38. It also fails

   to address what, if any, marketing the parties conduct for their alleged "informational services." 9

   Thus, the Amended Complaint fails to allege factor four.

          Similarly, with respect to factor five, "degree of customer care," the Amended Complaint

   utterly fails to address the level of care exercised by "customers" when choosing informational

   services regarding cannabis.


   8
     Notably, Plaintiffs did not add any additional information with respect to this alleged actual
   confusion in their Amended Complaint.
   9
     Of course, the parties do not market their "informational services," because they do not offer
   those services in commerce as required by the Lanham Act.


                                                    16
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 21 of 25




          And, the Amended Complaint fails to address or weigh the relative strengths of the

   alleged marks of the parties in the field of informational services as required by factor six,

   "strength of the marks."

          In sum, the Amended Complaint fails to properly allege any facts that state a claim that

   there is a likelihood of confusion between the Plaintiff and Defendants' alleged marks.

          Finally, the Court must also dismiss the Amended Complaint for failure to state a claim

   because it provides no factual allegations or basis for its bald statement of Plaintiff's subjective

   believe they have or will be harmed by Defendants' alleged infringement. In order to state a

   claim under the Lanham Act, a plaintiff must offer more than just a "mere subjective belief that

   he is injured or likely to be damaged." Davis, 345 F.Supp.3d at 543. Here, the Amended

   Complaint alleges only an unsupported subjective belief that Plaintiffs have been or will be

   harmed. Amended Complaint at ¶¶ 59, 63. Indeed, although Plaintiff had the opportunity to

   amend its Complaint to allege more than a mere subjective belief it is likely to be injured by

   Defendants' alleged conduct, Plaintiff failed to do so, because Plaintiff has not and will not be

   injured. Plaintiff cannot argue that it will lose sales of its primary products—marijuana-based

   products—because it cannot allege any federal trademarks cover such products. Plaintiff also

   cannot allege that Defendants are being unjustly enriched from alleged trademark infringement

   for the same reason. Indeed, it appears that even if Plaintiff were to prevail in this litigation (it

   should not because, inter alia, it is not harmed by Defendants' alleged conduct), it would be

   entitled to nothing. Because the Complaint fails to allege more than a subjective belief Plaintiff

   will be harmed by Defendants' alleged trademark infringement, it fails to state a claim upon

   which relief may be granted.



                                                    17
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 22 of 25




          D.     Plaintiff Has Failed To State A Claim for Violation Of The Anti-
                 Cybersquatting Consumer Protection Act Under 15 U.S.C. § 1125(d) (Count
                 III).

          Plaintiff has attempted to bring a claim for violation of the Anti-Cybersquatting

   Consumer Protection Act based on Defendant’s alleged registration of the internet domain names

   <theveritasfarms.com>, <theveritaswellness.com>, and <myveritasfarms.com>.              Amended

   Complaint at ¶¶ 50-55. To sufficiently plead this claim, Plaintiff must allege facts establishing

   each of the following elements:

          (1) The defendant has registered, trafficked in or used a domain name;
          (2) Which is identical or confusingly similar to a mark owned by the plaintiff;
          (3) The mark was distinctive at the time of the defendant’s registration of the
          domain name;
          (4) The defendant has committed the acts with a bad faith intent to profit from the
          plaintiff’s mark.

   5 MCCARTHY ON TRADEMARKS AND UNFAIR COMPETITION § 25A:50 (5th ed.); see also Cleary

   Bldg., 674 F.Supp.2d at 1263. Because, as discussed above, Plaintiff does not have a protectable

   interest in the alleged trademarks, Plaintiff has failed to properly allege at least element two,

   which requires a mark be owned by the Plaintiff. Plaintiff has also failed to properly allege

   element three. As discussed in Section IV.B supra, Plaintiff cannot have trademark rights in its

   alleged trademarks prior to December 18, 2018. Plaintiff admits that two of the allegedly

   infringing domain names were registered prior to December 18, 2018. Amended Complaint at ¶

   17. Plaintiff also admits that the third allegedly infringing domain name does not maintain any

   content on the website. Amended Complaint at ¶ 18.

          Plaintiff also has failed to properly plead element four of its cybersquatting claim.

   Plaintiff alleges bad faith intent on the part of Defendants' when registering the alleged

   Infringing Domains. Notably, however, this is merely a bald legal assertion with no factual


                                                  18
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 23 of 25




   basis. Plaintiff provides no evidence or even a hint of specificity regarding this alleged bad

   faith—it simply makes the legal assertion. Amended Complaint at ¶ 52. The Court should not

   accept this legal conclusion as true in the absence of any factual allegations or support.

   Therefore, Count III should be dismissed for failure to state a claim upon which relief can be

   granted.

          E.      Plaintiffs Are Not Entitled To A Declaratory Judgment Because There Is No
                  Justiciable Dispute Between The Parties (Count V).

          Finally, because there is no justiciable issue or dispute between the parties, the Court

   must also dismiss Plaintiff's request for a Declaratory Judgment. In order to obtain a Declaratory

   Judgment, there must be an actual, justiciable dispute between the parties. 28 U.S.C. § 2201

   (requiring an "actual controversy"). As discussed above, however, neither party uses the alleged

   VERITAS mark to provide "informational services" in commerce, it is not a trademark for those

   purposes, and Plaintiff's claims fail. At best, taking all of the allegations in the Amended

   Complaint as true, Plaintiff may have a protectable interest in the use of the mark VERITAS on

   goods like t-shirts, lighters, and ashtrays—but the Amended Complaint does not allege this.

   Moreover, the Amended Complaint does not allege (because it cannot) that Defendants sell or

   offer for sale any products that compete with t-shirts and lighters. Amended Complaint at ¶ 16.

   Thus, there is no competition between the parties and therefore no justiciable dispute between

   the parties. The Court must dismiss Count V for failure to state a claim.

          F.      Plaintiff Has Failed To State Claims For False Designation of Origin and
                  Unfair Competition, and Common Law Unfair Competition (Counts II and
                  IV).

          Where, as here, allegations of Lanham Act and Common Law unfair competition are

   based on the same set of facts as a claim of trademark infringement under the Lanham Act, a


                                                   19
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 24 of 25




   plaintiff must plead the same elements as the trademark infringement claim to state a claim for

   violations under Lanham Act and Common Law unfair competition.                 Cleary Bldg., 674

   F.Supp.2d at 1269-70. Because, as discussed more fully above, Plaintiff has failed to state a

   claim upon which relief may be granted for trademark infringement under the Lanham Act, its

   allegations regarding Lanham Act unfair competition (Count II) and common law unfair

   competition (Count IV) also fail to state a claim upon which relief should be granted. Thus, the

   Court should dismiss Counts II and IV for failure to state a claim.

   V.     CONCLUSION

          For the reasons stated herein, the Court should dismiss with prejudice all of the Counts of

   the Amended Complaint for failure to state a claim upon which relief may be granted under Fed.

   R. Civ. P. 12(b)(6).

   Dated: October 14, 2020                         s/ Brian C. Bianco
                                                   Brian C. Bianco
                                                   Robyn M. Bowland
                                                   AKERMAN LLP
                                                   71 S. Wacker Drive, Floor 47
                                                   Tel. (312) 574-5700
                                                   Fax. (312) 424-1900
                                                   brian.bianco@akerman.com
                                                   robyn.bowland@akerman.com

                                                   Attorneys for Defendants Veritas Farms, Inc. and
                                                   271 Lake Davis Holdings, LLC




                                                   20
Case 1:20-cv-02017-RM-MEH Document 37 Filed 10/14/20 USDC Colorado Page 25 of 25




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 14th day of October, 2020, a true and correct copy of the

   foregoing MOTION TO DISMISS AMENDED COMPLAINT FOR FAILURE TO STATE

   A CLAIM UNDER FEDERAL RULE OF CIVIL PROCEDURE 12 was served on all

   counsel of record via email:



                                                s/ Brian C. Bianco
                                                Brian C. Bianco




                                                21
